Civil action to recover balance due on promissory note, given for past-due account — goods sold and delivered — and tried upon the following issues:
"1. Did the defendant, J. D. G. Dalrymple, on or about 8 April, 1929, execute and deliver to the Wilkins-Ricks Company his promissory sealed note in the sum of $931.80, as alleged? Answer: `Yes.'
"2. If so, what amount, if any, is the plaintiff entitled to recover thereon? Answer: `$738.80, with interest (from) 1 October, 1929.'"
From judgment on the verdict defendant appeals, assigning errors.
No reversible error in the trial of the cause has been made to appear; hence, the verdict and judgment will be upheld. Evidence of the account was competent, not only in corroboration of plaintiff's testimony to which it was limited, but also as tending to show the consideration for the note.Bowman v. Blankenship, 165 N.C. 519, 81 S.E. 746.
No error. *Page 861